Case 9:19-cv-80887-RLR Document 9 Entered on FLSD Docket 01/29/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 9:19-CV-80887-ROSENBERG/REID


 FELIX ORTIZ,

         Plaintiff,

 v.

 GEO GORPORATION, et al.,

       Defendants.
 ____________________________/

               ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
              RECOMMENDATION AND DISMISSING AND CLOSING CASE

         This matter is before the Court upon the Report and Recommendation of Magistrate Judge

 Lisette M. Reid. DE 8. Plaintiff filed an Amended Complaint under 42 U.S.C. § 1983. DE 7.

 The Court referred this case to Judge Reid for a ruling on all pre-trial, non-dispositive matters and

 for a Report and Recommendation on all dispositive matters. DE 2. In the instant Report and

 Recommendation, Judge Reid recommends that this case be dismissed without prejudice for failure

 to state a claim upon which relief can be granted. DE 8. Plaintiff did not file Objections to the

 Report and Recommendation.

         The Court has reviewed the Report and Recommendation and the record and is otherwise

 fully advised in the premises. The Court agrees with the analysis and conclusion in the Report and

 Recommendation and finds Judge Reid’s recommendation to be well reasoned and correct.

 Accordingly, it is ORDERED AND ADJUDGED as follows:

      1. Magistrate Judge Reid’s Report and Recommendation [DE 7] is ADOPTED as the Order

         of the Court.

      2. This case is DISMSISED WITHOUT PREJUDICE.
Case 9:19-cv-80887-RLR Document 9 Entered on FLSD Docket 01/29/2021 Page 2 of 2




     3. The Clerk of the Court is instructed to CLOSE THIS CASE.   All deadlines are

         TERMINATED.

         DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 28th day of

 January, 2021.

                                             _______________________________
                                             ROBIN L. ROSENBERG
                                             UNITED STATES DISTRICT JUDGE
 Copies furnished to:
 Plaintiff
 Counsel of Record




                                         2
